                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            CASE NUMBER: 1:20-CR-183

               Plaintiff,
                                                     HON. ROBERT J. JONKER
v.                                                   CHIEF U.S. DISTRICT COURT JUDGE

DANIEL JOSEPH HARRIS,                                DEFENDANT’S INITIAL PRETRIAL
                                                     CONFERENCE SUMMARY STATEMENT
               Defendant.

       Defendant         DANIEL JOSEPH HARRIS               , through his attorney, submits the
following initial pretrial conference summary statement.

I.     DISCOVERY

              The defendant requests disclosure pursuant to Federal Rules of Evidence 404(b).

               The defendant      will       will not provide reciprocal discovery.

II.    TRIAL

       The defendant requests a      jury       non-jury trial.

III.   MISCELLANEOUS

       The parties acknowledge that if the case is appropriate for expedited resolution and
       sentencing, a joint motion for expedited sentencing shall be filed within 14 days of
       arraignment.

        Counsel for defendant is unware at this time of any known conflict with counsel’s
             representation of defendant. Counsel will immediately advise the court if any
             such conflict becomes known.

              Counsel for defendant is aware of the following potential conflicts:

IV.    OBLIGATIONS

        Counsel for defendant acknowledges having reviewed the Obligations of Defense
            Counsel section available at the court’s website, www.miwd.uscourts.gov > >
            Attorney Information > > Criminal Case Information.

Date   December 17, 2020                             /s/ Parker Douglas
                                                     Counsel for Defendant
